Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
6, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-15-00534-CV


                        CHARLES G. SHOOK, Appellant

                                       V.

      RICK HALL AND TOMMY YOCHAM, INDIVIDUALLY AND
    DERIVATIVELY ON BEHALF OF FLARE WELL TESTERS, INC.,
                        Appellees

                     On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-28269


                 MEMORANDUM                     OPINION

      This is an appeal from orders signed May 27, 2015. On July 21, 2015,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM
      Panel consists of Justices Christopher, Brown and Wise.